IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HARRY W. ANDERSON,                          §
                                                §
          Defendant Below-                      §   No. 384, 2015
          Appellant,                            §
                                                §
          v.                                    §   Court Below—Superior Court
                                                §   of the State of Delaware,
    STATE OF DELAWARE,                          §   in and for New Castle County
                                                §   Cr. ID 0511001605
          Plaintiff Below-                      §
          Appellee.                             §

                                Submitted: August 17, 2015
                                 Decided: October 19, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                            ORDER

         This 19th day of October 2015, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the appellant’s response, it appears

to the Court that:

         (1)     The appellant, Harry Anderson, filed this appeal from a Superior

Court order, docketed July 2, 2015,1 denying his motion for correction of sentence.

The State has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Anderson’s opening brief that his appeal is without merit.

We agree and affirm.



1
    The order was incorrectly dated July 2, 2014.
      (2)       Anderson pled guilty in 2006 to one count of Assault in the Second

Degree and was sentenced to eight years at Level V incarceration, to be suspended

after serving one year in prison for two years of probation. Since that time,

Anderson has committed four different violations of his probation and has been

resentenced each time. He has filed numerous unsuccessful petitions challenging

his sentence.

      (3)       In this appeal from the Superior Court’s denial of his latest motion for

correction of sentence, Anderson’s convoluted argument relates solely to his first

VOP sentence. That order, dated March 9, 2007, sentenced Anderson on his first

VOP to six years and six months at Level V incarceration, until the completion of

an evaluation by the Treatment Access Center and then the Level V time was to be

suspended for two years at Level IV (home confinement or residential drug

treatment), to be suspended after six months for the balance to be served at Level

III probation.      The Superior Court explicitly retained jurisdiction to issue a

modified sentencing order upon receipt of the TASC evaluation. The Superior

Court issued its modified sentencing order on April 3, 2007. The court reimposed

the same six and a half year prison sentence, to be suspended immediately for two

years at the Level IV Crest Program, to be suspended upon successful completion

of Crest for the balance to be served at Level III Crest Aftercare.




                                            2
       (4)    Although it is not entirely clear, Anderson appears to argue in this

appeal that the Superior Court’s March 9, 2007 VOP sentencing order created a

binding contract that prohibited the court from later modifying his sentence or

reimposing any of his suspended Level V time. According to Anderson, once

TASC completed the evaluation required by the March 9, 2007 order, all of the

Level V time remaining on Anderson’s original sentence was immediately

suspended and could not be reimposed by the Superior Court upon a finding of a

later VOP.

       (5)    Given the Superior Court’s express retention of jurisdiction to issue a

modified sentencing order upon completion of the TASC evaluation, Anderson’s

argument clearly is frivolous.       Moreover, the time to challenge the Superior

Court’s first VOP sentencing order or modified sentencing order is long past.

Anderson never appealed from either sentencing order. He is precluded from

doing so now.2

       (6)    Since his initial guilty plea and sentence in 2006, which he never

appealed, Anderson has filed more than two dozen petitions in the Superior Court

seeking various forms of postconviction relief under Superior Court Criminal

Rules 35 and 61, as well as habeas corpus relief. He has appealed many of those


2
 See Anderson v. State, 2014 WL 3511715 (Del. July 14, 2014) (holding that the only order to
be reviewed on appeal was a modified fourth VOP sentencing order and noting that Anderson
was precluded from raising issues as to his second, third, and fourth VOP sentences).


                                             3
rulings to this Court. We conclude that Anderson’s repetitive filings, most of

which had no merit, constitute an abuse of the judicial process. Accordingly, he is

enjoined from filing any future appeals or writs in this Court relating to Cr. ID

0511001605 without first filing a motion to proceed in forma pauperis containing

the certifications required by 10 Del. C. §8803(e) and obtaining leave of the Court

to proceed.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




                                        4